Dissenting Opinion.
Egan, J.
The law makes the Clerk ex-officio a member of the board ■of jury commissioners. I think he is subject to no other qualification, ■and that he was not required to take a new or additional oath, and such I believe to have been the uniform practice in like cases. His membership and right to act as a member of the board of jury commissioners was complete by the appointment and terms of the law itself, and the duty to be performed being ex-officio, by reason of his office of clerk he acted as jury commissioner under all the sanctions of his official oath ■and obligations. I think the view taken by the district judge was ■correct, and that the provisions of the law in regard to the oath of members refer to those who do not act ex-oficio. This is the more manifest when it is recollected that, almost from time immemorial, the clerks of courts as such have acted and been required to act in drawing juries. I therefore dissent on this point from the views of the majority ■of the court and from the decree.